Case 18-22636-TPA   Doc 244 Filed 07/08/19 Entered 07/08/19 11:28:56 FILED
                                                                      Desc Main
                           Document      Page 1 of 5                 7/8/19 10:42 am
                                                                     CLERK
                                                                     U.S. BANKRUPTCY
                                                                     COURT - WDPA
            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                   WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   PHYLLIS J. HANEY,                          Bankruptcy No. 18-22636-TPA

               Debtor.                       Chapter 11

   PHYLLIS J. HANEY,                         Document No.

               Movant,                       Related to Doc. Nos. 162, ,165,
                                                                         216, 243
                                             180, 214, 215, 216, 242
         vs.
                                             Hearing Date and Time:
   FRYE TRANSPORTATION GROUP, INC.;          May 30, 2019 at 11:30 a.m.
   THE BANK OF NEW YORK MELLON f/k/a
   THE BANK OF NEW YORK as Trustee for
   the Benefit of Certificateholders of the
   CWABS, Inc. Asset-Backed Certificates,
   Series 2006-SD4; WILMINGTON SAVINGS
   FUND SOCIETY, FSB, d/b/a Christiana
   Trust, as Indenture Trustee for the CSMC
   2017-1 Trust, Mortgage-Backed Notes,
   Series 2017-1; NATIONAL BANK
   ASSOCIATION, as Trustee, successor
   in interest to Wachovia Bank, N.A., as
   Trustee for Park Place Securities, Inc.,
   Asset-Backed Pass-Through Certificates,
   Series 2004-WWF1; DEUTSCHE BANK
   NATIONAL TRUST COMPANY, as Trustee,
   on Behalf of the Holders of the Soundview
   Home Loan Trust 2005-1 Asset-Backed
   Certificates, Series 2005-1; STRASSBURGER,
   MCKENNA, GUTNICK and GEFSKY; BRADY’S
   RUN SANITARY AUTHORITY; INTERNAL
   REVENUE SERVICE; COMMONWEALTH OF
   PENNSYLVANIA DEPARTMENT OF REVENUE;
   BEAVER COUNTY TAX CLAIM BUREAU,

               Respondents.

        REVISED CONSENT ORDER CONFIRMING SALE OF PROPERTY
                    FREE AND DIVESTED OF LIENS
Case 18-22636-TPA    Doc 244    Filed 07/08/19 Entered 07/08/19 11:28:56      Desc Main
                               Document      Page 2 of 5


          AND NOW, this 8th     day of July, 2019 on consideration of the Phyllis J.
                             _______________,
   Haney, Debtor, the Motion for Sale of Property Free and Divested of Liens to
   Frye Transportation Group, Inc., 345 Ridgemont Drive, Midland, PA 15059 for
   $241,124.31, of which $119,500.00 has been paid to the Debtor pursuant to the
   lease, leaving a remaining balance due at closing of $ 121,624.31, after hearing
   held in Courtroom D, 54th Floor, 600 Grant Street, Pittsburgh, PA this date, the
   Court finds:
          (1) That service of the Notice of Hearing and Order setting hearing on
   said Motion for private sale of real property free and divested of liens of the
   above named Respondents, was effected on the following secured creditors
   whose liens are recited in said Motion for private sale, viz:

   DATE OF SERVICE                         NAME OF LIENOR AND SECURITY

   March 28, 2019                           Frye Transportation Group, Inc.
                                           (Possessory interest pursuant to
                                            Commercial Lease Agreement)

   March 28, 2019                          The Bank of New York Mellon f/ka
                                           The Bank of New York as Trustee for
                                           The Benefit of Certificateholders of the
                                           CWABS, Inc. Asset-Backed Certificates,
                                           Series 2006-SD4
                                           (assigned mortgage)

   March 28, 2019                          Wilmington Savings Fund Society, FSB
                                           d/b/a Christiana Trust, as Indenture
                                           Trustee, for the CSMC 2017-1 Trust,
                                           Mortgage-Backed Notes, Series 2017-1
                                           (assigned mortgage)

   March 28, 2019                          U.S. National Associates, as Trustee
                                           Successor in Interest to Wachovia Bank,
                                           N.A., as Trustee for Park Place
                                           Securities, Inc. Asset-Backed Pass-
                                           Through Certificates, Series
                                           2004-WWF 1
                                           (assigned mortgage)

   March 28, 2019                          Deutsche Bank National Trust
                                           Company, as Trustee, on behalf of the
                                           Holders of the Soundview Home Loan
                                           Trust 2005-1 Asset-Backed Certificates,
                                           Series 2005-1
                                           (duplicate mortgage of U.S. National
                                            Bank referenced above)
Case 18-22636-TPA     Doc 244    Filed 07/08/19 Entered 07/08/19 11:28:56       Desc Main
                                Document      Page 3 of 5


   March 28, 2019                            Strassburger McKenna Gutnick and
                                             Gefsky
                                             (mortgage)

   March 28, 2019                            Brady’s Run Sanitary Authority
                                             (judgment)

   March 28, 2019                            Internal Revenue Service
                                             (Federal Tax Lien)

   March 28, 2019                            Commonwealth of Pennsylvania
                                             Department of Revenue
                                             ( judgment)

   March 28, 2019                            Beaver County Tax Claim Bureau
                                             (interested party)

          (2)    That sufficient general notice of said hearing and sale, together with
   the confirmation hearing thereon, was given to the creditors and parties in
   interest by the moving party as shown by the certificate of service duly filed and
   that the named parties were duly served with the Motion.

         (3)    That said hearing was duly advertised in _Beaver County Legal
   Journal _ on __May 18, 2019__ and in the __Beaver County Times on __May
   13, 2019___, as shown by the Proof of publications duly filed.

           (4)   That at the sale hearing the highest/best offer received was that of
   the above Purchase(s) and two objections to the sale were made which would
   result in cancellation of said sale. These objections have since been resolved.

         (5)    That the price of $241,124.31 offered by _Frye Transportation
   Group, Inc. was a full and fair price for the property in question.

          (6)    That the Purchaser(s) has/have acted in good faith with respect to
   the within sale in accordance with In re Abbotts Dairies of Pennsylvania, Inc., 788
   F2d. 143 (3d Cir. 1986).

          Now therefore, IT IS ORDERED, ADJUDGED AND DECREED that the

   sale by Special Warranty deed of the two (2) real properties described as follows:

          a.)    902 Western Avenue, Beaver, Pennsylvania, Tax Parcel No.
                 55-032-0100.001, and

          b.)    1405 8th Avenue, Beaver, Pennsylvania, Tax Parcel No.
                  55-032-0101.000.
Case 18-22636-TPA    Doc 244    Filed 07/08/19 Entered 07/08/19 11:28:56        Desc Main
                               Document      Page 4 of 5


   are hereby CONFIRMED to Frye Transportation Group, Inc., 345 Ridgemont
   Drive, Midland, PA 15009 for $241,124.31, of which $119,500.00 has been paid
   to the Debtor pursuant to the lease, leaving a remaining balance due at closing of
   $ 121,624.31, free and divested of the above recited liens and claims, and, that
   the Movant is authorized to make, execute and deliver to Purchaser(s) above
   named the necessary deed and/or other documents required to transfer title to
   the property purchased upon compliance with the terms of sale;

         IT IS FURTHER ORDERED, that the above recited liens and claims be,
   and they hereby are transferred to the proceeds of sale, if and to the extent they
   may be determined to be valid liens against the sold property, that the within
   decreed sale shall be free, clear and divested of said liens and claims;

          FURTHER ORDERED, that the following expenses/costs shall
   immediately be paid at the time of closing. Failure of the Closing Agent to timely
   make and forward the disbursements required by this Order will subject the
   closing agent to monetary sanctions, including among other things, a fine or the
   imposition of damages, after notice and hearing, for failure to comply with the
   above terms of this Order. Except as to the distribution specifically authorized
   herein, all remaining funds shall be held by Counsel for Movant pending further
   Order of this Court after notice and hearing.

         (1)    The following lien(s)/claim(s) and amounts:
                Deutsche Bank National Trust Company, as Trustee, on behalf of
                the Holders of the Soundview Home Loan Trust 2005-1 Asset-
                Backed Certificates, Series 2005-1: $103,215.31;
         (2)    Delinquent real estate taxes, if any; $15,000.00; all other delinquent
                real estate taxes, if any, will be paid by the sale of other properties
         (3)    Current real estate taxes, pro-rated to the date of closing;
         (4)    The costs of local newspaper advertising in the amount of
                $918.00;
         (5)    The costs of legal journal advertising in the amount of $310.00;
         (6)    The Court approved realtor commission in the amount of
                $N/A;
         (7)    Attorney fees to Robert O Lampl, Counsel of the Debtor, to be held
                in escrow pending further Order of Court approving attorney’s fees,
                in the amount of $2,000.00;
         (8)    The balance of funds realized from the within sale shall be held by
                the Attorney for the Movant until further Order of Court, after notice
                and hearing; and,
         (9)    Other: $181.00 to Counsel of Debtor for cost of filing this Sale
                Motion and Order.
Case 18-22636-TPA   Doc 244    Filed 07/08/19 Entered 07/08/19 11:28:56        Desc Main
                              Document      Page 5 of 5


   FURTHER ORDERED that:

         (1)   Closing shall occur within thirty (30) days of this Order and, within
               five (5) days following closing, the Movant shall file a report
               of sale which shall include a copy of the HUD-1 or other Settlement
               Statement;

         (2)   This Sale Confirmation Order survives any dismissal or conversion
               of the within case; and,

         (3)   Within five (5) days of the date of this Order, the Movant shall
               serve a copy of the within Order on each Respondent (i.e., each
               party against whom relief is sought) and its attorney of record, if
               any, upon any attorney or party who answered the motion or
               appeared at the hearing, the attorney for the debtor, the Closing
               Agent, the Purchaser, and the attorney for the Purchaser, if any,
               and file a certificate of service.

                                           ________________________________
                                           THOMAS P. AGRESTI
                                           United States Bankruptcy Court Judge

                                           CONSENTED TO BY:

                                           /s/ Sy O. Lampl_____________
                                           Sy O. Lampl
                                           Counsel for the Debtor

                                           /s/ Jodi Hause        _____
                                           Jodi Hause
                                           Counsel for the Deutsche Bank National
                                           Trust Company, as Trustee, on behalf of
                                           the Holders of the Soundview Home
                                           Loan Trust 2005-1 Asset-Backed
                                           Certificates, Series 2005-1

                                           /s/ J. Philip Colavincenzo
                                           J. Philip Colavincenzo
                                           Counsel for Frye Transportation Group,
                                           Inc.

                                           /s/ Robert J. Taylor
                                           Robert J. Taylor
                                           Counsel for Beaver County Tax Claim
                                           Bureau
